DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 2, and 9-14 in the reply filed on March 11, 2022 is acknowledged.
Claims 3-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 11, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on June 14, 2019.  These drawings are acceptable.
Specification
The amendment filed June 14, 2019 (not part of the original disclosure because this is a national stage application whose filing date is the international filing date of October 31, 2017) is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: in the abstract applicant should restore the required limitation that the second bead filler is arranged along the carcass layer (no support in the original disclosure for achieving the objects of the invention without this limitation, so one of ordinary skill in the art would not have understood the applicant to be in possession of the tire without the omitted limitation as of the filing date of this application).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
Applicant has used the term “side reinforcing rubber” in the specification to mean run-flat side reinforcing rubber (substitute specification p. 1 lines 16-23) and so that determines the broadest reasonable interpretation of that term in the claims (MPEP 2111, 2111.01). The claimed dimensions (height, thickness, etc.) and properties are defined in substitute specification p. 13 line 33 - p. 14 line 30, p. 17 lines 16-22, p. 19 line 10 - p. 20 line 5, p. 20 line 11 - p. 21 line 35, and Figs. 1-2.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 1, to provide proper antecedent basis, applicant should rewrite the claim such that in line 11 “in the sidewall portions” is changed to -- in each of the sidewall portions -- , in line 12 “folded back portions” is changed to -- each of the folded back portions -- , and in line 14 “the folded back portions” is changed to -- each of the folded back portions -- .

 	In claim 9, to provide proper antecedent basis, applicant should rewrite the claim such that in line 2 before the comma is inserted -- on opposite sides of the tread portion -- .
 	In claim 10, to provide proper antecedent basis, applicant should rewrite the claim such that in line 2 before the comma is inserted -- on opposite sides of the tread portion -- and delete lines 3-6 already recited in claim 9.
 	In claim 11, to provide proper antecedent basis, applicant should rewrite the claim such that in line 2 before the comma is inserted -- on opposite sides of the tread portion -- , delete lines 3-6 already recited in claim 9, in line 7 “a thickness” is changed to -- the thickness -- , and in lines 7-8 “a thickness” is changed to -- the thickness -- .
 	In claim 12, to provide proper antecedent basis, applicant should rewrite the claim such that in line 1 after “wherein” is inserted -- on opposite sides of the tread portion -- , in line 2 “a maximum thickness” is changed to -- the maximum thickness -- , and in line 7 “the sidewall portions” is changed to -- the sidewall portion -- .
 	In claim 14, to provide proper antecedent basis, applicant should rewrite the claim such that lines 2-3 already recited in claim 13 are deleted, in line 4 “a tan δ” is changed to -- the tan δ -- , and in line 5 “a JIS-A hardness” is changed to -- the JIS-A hardness -- .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application 2012-96656 A in view of Mechanics of Pneumatic Tires.
 	See paragraph 4 of the restriction requirement. As to claim 2, Figure 1 clearly depicts the total of the cross-sectional area of the first bead filler and that of the second bead filler within the broadly claimed range of 25%-45% of the side reinforcing rubber cross-sectional area.
Allowable Subject Matter
Claims 9-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application 2017/0197478 A1 discloses a run-flat tire similar to the claimed run-flat tire (embodiment of Figs. 4-5) but wherein the radial height of the first bead filler 92 does not appear to meet the claim 1 limitation of 15%-40% of the tire cross-sectional height.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					        /ADRIENNE C. JOHNSTONE/                                                                                            Primary Examiner, Art Unit 1749                                                                                                            March 25, 2022